Citation Nr: 0002156	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-14 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for left knee disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel






INTRODUCTION

The veteran had active naval service from October 1987 to 
July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) February 1992 rating decision which 
granted service connection for left knee disability, 
assigning it a 10 percent evaluation, and low back 
disability, assigning it a 0 percent evaluation.  

In June 1996, the case was remanded to the RO for additional 
development of the evidence.  By RO rating decision in 
September 1999, the evaluation of the service-connected left 
knee disability was increased from 10 to 20 percent, and 
evaluation of the low back disability was increased from 0 to 
10 percent.  In view of AB v. Brown, 6 Vet. App. 35, 38 
(1993), the claims remain in controversy where less than the 
maximum available benefit is awarded.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
associated with arthritis and is productive of daily episodes 
of pain and reduced range of motion, intermittent swelling, 
locking, and giving way, but there is no evidence of muscle 
atrophy, crepitus, fatigue, or incoordination; flare-ups of 
symptoms are precipitated by prolonged or strenuous physical 
activity.

2.  His service-connected low back disability is associated 
with arthritis at L5-S1 and productive of intermittent pain 
and weakness which flare-up on prolonged or strenuous 
activity; there is no evidence of neurological impairment; 
lumbar spine range of motion is full without pain, weakness, 
fatigue, or incoordination.  



CONCLUSIONS OF LAW

1.  The schedular criteria for separate 10 and 20 percent 
ratings for left knee disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
Diagnostic Codes 5003, 5257 (1999).

2.  The schedular criteria for a rating in excess of 10 
percent for low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
in that they are capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This finding is based on 
his assertion that disability from his service-connected left 
knee and low back has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992); King v. Brown, 5 Vet. App. 
19 (1993).  Once determined that a claim is well grounded, VA 
has a duty to assist in the development of evidence pertinent 
to the claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical 
data have been associated with the file, including current 
data sufficient to address the merits of the veteran's 
claims.  Thus, the duty to assist has been met in this case.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2 (1999), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for the veteran's left knee and low back 
disabilities was granted by RO rating decision in February 
1992.  The left knee disability was assigned a 10 percent 
evaluation, and the low back disability was assigned a 0 
percent evaluation.  That decision was based on his service 
medical records showing in-service onset and extensive 
treatment of the pertinent disabilities (two left knee 
surgeries were performed during service, but the low back was 
treated conservatively).  

On VA medical examination in October 1991, the veteran 
indicated he had left knee pain, swelling, fatigue, and 
reduced motion, noting that the pain increased on prolonged 
standing and walking downhill and downstairs.  On 
examination, full extension of the left knee was reduced by 4 
to 5 degrees, flexion was to 114 degrees, and anterior drawer 
sign was positive.  He indicated he had low back pain, 
increasing on prolonged sitting and standing.  Flexion of the 
lumbar spine was to 92 degrees (described by the examiner as 
minimally reduced), dorsiflexion was to 34 degrees, left and 
right lateral bending was each to 34 degrees, and left and 
right lateral rotation was each to 50 degrees.  He was able 
to heel and toe-walk.  Status post left knee trauma (status 
post arthroscopic medial meniscectomy and open anterior 
cruciate ligament repair), and chronic musculoligamentous low 
back strain were diagnosed.

VA medical records in July 1992 reveal treatment for low back 
and leg pain, reportedly interfering with the veteran's 
ability to walk.  On examination, flexion of the lumbar spine 
was reduced and a muscle spasm was noted in the lumbar area.  

On VA orthopedic examination in February 1997, the veteran 
reported left knee and low back pain.  On examination, 
numerous post-surgical scars were noted at the left knee.  
Range of motion of the knee was reported as 180 degrees 
extension and 120 degrees flexion and there was crepitus on 
motion.  Anterior cruciate sign, drawer sign, and Lachman's 
sign were positive.  X-ray study of the left knee revealed 
early arthritis.  There was evidence of low back muscle 
spasm.  Range of motion was to 90 degrees flexion, to 30 
degrees extension, to 45 degrees each left and right lateral 
bending, and to 50 degrees each left and right lateral 
rotation.  Tip-toe and heel-walking was normal.  X-ray study 
of the lumbar spine revealed minimal arthritis of the facet 
joints at L5-S1.

On VA fee-basis orthopedic examination in June 1999, 
including a review of the claims file, the veteran indicated 
he had intermittent (but daily) pain, intermittent numbness, 
swelling, and giving way of the left knee, increasing on 
prolonged standing, walking, bending, and lifting.  
Reportedly, the pain flared-up with (increased) activity.  On 
examination, there was no evidence of muscle atrophy, his 
gait was normal, and he was able to perform heel and toe-
walking without difficulty.  Range of knee motion was 0 to 
130 degrees (characterized as slightly decreased) and there 
was no evidence of pain, weakness, crepitus, fatigue, or 
incoordination.  Numerous scars were noted on the left knee.  
Patellar compression and McMurray's tests were negative and 
there was no medial, collateral, or lateral laxity, but 
slight medial joint line tenderness and anterior cruciate 
ligament laxity were noted.  There was no evidence of 
weakness but sensation was decreased over the superior and 
lateral aspect of the left knee.  X-ray study of the left 
knee revealed an anchoring screw in the proximal tibia and 
distal femur and arthritis.  Mild left anterior cruciate 
ligament laxity secondary to two repairs of the anterior 
cruciate ligament and degenerative joint disease of the left 
knee were diagnosed.

On examination in June 1999, the veteran indicated he 
experienced intermittent non-radiating pain in the 
lumbosacral spine area.  On examination, range of motion of 
the lumbar spine was to 95 degrees flexion, to 35 degrees 
extension, to 40 degrees each left and right lateral bending, 
and to 35 degrees each left and right lateral rotation; the 
range of motion was described by the examiner as full and not 
limited by pain, weakness, fatigue, or incoordination.  The 
back was straight and without evidence of pelvic obliquity, 
but mild tenderness was noted at the left sacroiliac joint.  
Yeoman's and sciatic tension tests were negative in sitting 
and supine positions.  X-ray study of the lumbar spine showed 
no rotation or deformity, but mild disc space narrowing at 
L5-S1 was noted.  Mild left sacroiliac joint strain was 
diagnosed.  The examiner opined that because sacroiliac joint 
tenderness was mild and Yeoman's test was negative, the 
sacroiliac joint strain was mild.  

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran on 
motion; weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as 
seriously disabled.  Factors considered in rating residual 
disability include less movement than normal, more movement 
than normal, weakened movement, excess fatigability, pain on 
movement, swelling, deformity or atrophy of disuse or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Codes 5200 et seq.), and that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, 
Diagnostic Code 5003.  In the absence of limitation of 
motion, a 20 percent rating will be assigned if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations; a 10 percent rating will be assigned if there 
is X-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups.  For the purpose of rating 
disability from arthritis, multiple involvements of the 
lumbar vertebra are considered groups of minor joints.  See 
38 C.F.R. § 4.45(f).  

Currently, the veteran's service-connected left knee 
disability is rated under 38 C.F.R. § 4.71a, Codes 5003 and 
5257, degenerative arthritis and impairment of a knee, 
respectively, and a 10 percent rating is assigned under each 
code (based on evidence of slight recurrent subluxation or 
lateral instability of a knee, and based on radiographic 
evidence of degenerative arthritis).  A 20 percent rating may 
be assigned under Code 5257 if knee impairment is moderate 
and, if the impairment is severe, a maximum rating of 30 
percent may be assigned under that code.

Based on the foregoing, the Board finds that the evidence 
supports separate 10 and 20 percent ratings for the veteran's 
service-connected left knee disability.  As indicated above, 
a maximum rating of 10 percent may be assigned for arthritis 
of a joint where there is objective evidence of impairment of 
the range of motion but the impairment is noncompensable 
under the appropriate diagnostic codes (in this case Codes 
5260 and 5261).  The evidence shows that the range of motion 
of the veteran's left knee is impaired, but the impairment is 
noncompensable under Codes 5260 or 5261.  Thus, the currently 
assigned 10 percent evaluation for left knee arthritis 
represents the maximum available rating under Diagnostic Code 
5003.

The evidence reveals that the veteran sustained left knee 
injuries in service requiring two surgeries prior to service 
separation.  Although there is no indication that he receives 
regular medical treatment for the left knee disability, the 
recent orthopedic examination in June 1999 reveals that he 
experiences daily episodes of pain and intermittent symptoms 
of swelling, locking, giving way, and anterior cruciate 
ligament laxity.  Although the examiner opined in June 1999, 
that ligament laxity is "mild," thus corresponding with the 
criteria for a 10 percent evaluation under Diagnostic Code 
5257, the veteran indicated that he experiences flare-ups of 
left knee symptoms on prolonged or strenuous activity 
involving use of the left knee.  Thus, on consideration of 
both subjective complaints of left knee pain and impairment, 
increasing with prolonged or strenuous activity, and 
objective manifestation showing "mild" impairment, the 
Board is of the opinion that the severity of his disability 
more nearly approximates the rating criteria for "moderate" 
impairment, and no more, under Code 5257.  The benefit of the 
doubt has been resolved in the veteran's favor.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257.  A rating greater than 20 percent is 
unwarranted under Code 5257 as there is no objective evidence 
of left knee weakness, muscle atrophy, effusion, or 
incoordination, and the disability does not appear to require 
regular medical treatment.

Although the evidence of record reveals the presence of 
numerous scars in the veteran's left knee area, there is no 
indication that such scarring is productive of pain and 
tenderness on objective demonstration, or that it is 
productive of functional impairment in addition to the 
impairment currently rated under Codes 5003 and 5257.  Thus, 
the evidence of record in this case does not support the 
application of a separate disability rating for the veteran's 
left knee scarring under Diagnostic Codes 7804 or 7805.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

The clinical evidence of record, as discussed above, does not 
reveal the presence of fracture of the surgical neck of the 
left femur, ankylosis of the left knee, or nonunion of the 
tibia and fibula with loose motion requiring knee brace.  An 
evaluation of the veteran's service-connected left knee 
disability under Codes 5255, 5256 or 5262, respectively, is 
therefore not for application in this case.

With regard to the veteran's service-connected low back 
disability, it is currently evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, lumbosacral strain.  
Subsequent to the June 1996 Board remand, the previously 
assigned 0 percent evaluation for the service-connected low 
back disability under Code 5295 was increased by the RO to 10 
percent on consideration of the veteran's subjective 
complaints of pain and functional impairment under 38 C.F.R. 
§§ 4.40 and 4.45.   

Under Diagnostic Code 5295, a noncompensable evaluation is of 
application where there is evidence of lumbosacral strain 
with slight subjective symptoms only.  Where there is 
evidence of characteristic pain on motion, a 10 percent 
rating will be assigned under the same code.  If there is a 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, a 20 percent evaluation will be assigned.

Based on the foregoing, the Board finds that a rating in 
excess of the currently assigned 10 percent for the veteran's 
service-connected low back disability is unwarranted.  
Initially, it is noted that while the presence of mild 
arthritis at L5-S1 is shown by X-ray evidence, a compensable 
rating therefor is not warranted.  As discussed above, a 
separate disability rating may be assigned for arthritis 
under Code 5003, in the absence of limitation of motion, if 
degenerative changes affect 2 or more major joints or 2 or 
more minor joint groups.  In this case, the pertinent 
service-connected disability is manifested by arthritis of 
only one minor joint group (multiple involvements of the 
lumbosacral vertebrae), see 38 U.S.C.A. § 4.45; a separate 
disability rating for lumbosacral spine arthritis is 
therefore inappropriate.

While a compensable rating may be assigned for arthritis 
under code 5003 if the impairment of the range of motion of 
the pertinent joints is noncompensable, the evidence 
demonstrates that the range of motion of the lumbar spine is 
full and not associated with pain, weakness, fatigue, or 
incoordination.

The evidence of record, as discussed above, reveals that the 
veteran's low back disability is associated with intermittent 
episodes of pain, tenderness, and weakness, but there is no 
evidence of neurological impairment, impairment of the range 
of motion, muscle atrophy, fatigue, or incoordination.  There 
is also no indication that he has received medical treatment 
for the low back disability is the recent years.  Based on 
the veteran's subjective complaints of pain and impairment, 
and objective manifestation of the low back disability, the 
examiner opined in June 1999, that the disability was 
"mild."  Mild impairment warrants a noncompensable 
evaluation under Code 5295, as discussed above.  
Nevertheless, because the veteran appears to experience 
flare-ups of symptoms associated with prolonged or strenuous 
activity, the RO assigned him a compensable (10 percent) 
rating under Code 5295 by application of 38 C.F.R. §§ 4.40 
and 4.45.  The Board is of the opinion that the severity of 
the service-connected low back disability does not warrant a 
rating greater than the currently assigned 10 percent under 
Code 5295.  Both subjective complaints of pain and functional 
impairment, and objective manifestations of the low back 
disability have been considered but are not deemed 
illustrative of disability warranting a 20 percent evaluation 
under Code 5295 (there is no evidence of muscle spasm on 
extreme forward bending and loss of lateral spine motion).

The evidence before the Board does not reveal that the 
veteran's service-connected low back disability is associated 
with a fractured vertebra, complete spine bony fixation 
(ankylosis), lumbar spine ankylosis, or that his disability 
is associated with neurological impairment; thus, a rating of 
his disability under Codes 5285, 5286, 5289, or 5293, 
respectively, is not warranted.  

The Board stresses that the preponderance of the evidence is 
against the veteran's claim for a rating in excess of 10 
percent for low back disability, and it presents no question 
as to which of two evaluations should be applied.  Thus, the 
provisions of 38 C.F.R. § 4.7 (1999) are inapplicable.

In the June 1996 remand, the Board requested the RO to 
consider application of 38 C.F.R. § 3.321(b)(1) to the 
veteran's increased rating claims.  However, as no evidence 
of an exceptional or unusual disability picture was suggested 
on VA orthopedic examinations of the veteran in February 1997 
or June 1999 or otherwise shown by the record, the RO 
concluded that the June 1996 remand questions had been 
adequately addressed.  The Board is cognizant of the holding 
in Stegall v. West, 11 Vet. App. 268 (1998), that a remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders; however, the 
Board believes that its June 1996 remand was fully satisfied 
under the circumstances in this case as applicability of 
38 C.F.R. § 3.321(b)(1) is not evident.



	(CONTINUED ON NEXT PAGE)




ORDER

Separate disability ratings of 10 and 20 percent are granted 
for the veteran's left knee disability, subject to the law 
and regulations governing the payment of monetary awards.

A rating in excess of 10 percent for the service-connected 
low back disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

